Name: 2004/174/EC: Council Decision of 10 February 2004 appointing a member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2004-02-24

 Avis juridique important|32004D01742004/174/EC: Council Decision of 10 February 2004 appointing a member of the Committee of the Regions Official Journal L 055 , 24/02/2004 P. 0055 - 0055Council Decisionof 10 February 2004appointing a member of the Committee of the Regions(2004/174/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the Spanish Government,Whereas:(1) On 22 January 2002 the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions(1).(2) The seat of a member of the Committee of the Regions has become vacant following the expiry of the mandate of Mr Carlos MAYOR OREJA, of which the Council was notified on 22 January 2004,HAS DECIDED AS FOLLOWS:Sole ArticleMs Esperanza AGUIRRE GIL DE BIEDMA, Presidenta - Gobierno de la Communidad AutÃ ³noma de Madrid, is hereby appointed a member of the Committee of the Regions in place of Mr Carlos MAYOR OREJA for the remainder of his term of office, which ends on 25 January 2006.Done at Brussels, 10 February 2004.For the CouncilThe PresidentC. McCreevy(1) OJ L 24, 26.1.2002, p. 38.